Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation " at least one of the external control units" in lines 13-14.  There is insufficient antecedent basis for this limitation in the claim. Examiner suggests “ the at least one external control unit”
Clams 2-9 and 11-20 are rejected for being dependent on a rejected base claim.

Examiners Note:
Claim 3, claims battery control unit and airbag control unit in the alternative. If claim 3 is rejected based on the battery control unit limitations, no art is needed to reject claim 4 since claim 3 recites the airbag control unit.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 10 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sibrai (US 20050225924)
Regarding claim 10, Sibrai teach A device for operating an electrically drivable motor vehicle, comprising: 
a housing (Note body of automobile, implied by par. 3) having a microcontroller for determining and outputting a triggering signal (Control and Test unit 100)for a pyrotechnic separating element  (squib 900),(Note par. 48, Fig. 2)
having a detection unit (Diagnostic and Online Test 100, Fig. 2) for detecting at least three measured values, (Note continuous surveillance of prescribed isolation and resistance values i.e. of the regular functioning of the system (suggests at least three since there is a constant measuring ) and 
having two integrated interfaces for receiving an electrical signal (Note 114 and 115, Fig. 2), wherein the detection unit, the interfaces, and the separating element (squib 900, Fig. 2) are electrically coupled to one another centrally via the microcontroller (Note 100, Fig 2.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 arerejected under 35 U.S.C. 103 as being unpatentable over DRAEXLMAIER (DE 102016107707 B3, cited by applicant) in view of  Lutz et al. teach (DE 102009020178 A1, cited by applicant)
Regarding claim 1, DRAEXLMAIER teach A method for operating an electrically drivable motor vehicle, comprising the following steps: 
receiving a respective electrical signal by two interfaces (first port 110, par. 35; control interface 222, par. 43) integrated into a housing of a device, wherein a first of the interfaces is designed as a high-voltage interface for an electrical energy accumulator (the protective device 100 comprises a current rail 108 with a first port 110,, see par. 35) and a second of the interfaces is designed as a low-voltage interface for at least one external control unit; (optional control interface 222 to receiving a control signal 224 of External for the protective device 100 arranged triggering electronics, par. 43)
determining a triggering signal for a pyrotechnic separating element with application of a triggering criterion to the respective electrical signal received from at least one of the external control units (Note par. 18) and/or the at least three detected measured values by a microcontroller arranged inside the housing, wherein the detection unit, the interfaces, and the pyrotechnic separating element are coupled to one another centrally via the microcontroller; 
if the received respective electrical signal and/or at least one of the detected measured values meets the triggering criterion, (trigger decision based on the voltage drop over the resistance of the power rail between the two connections, see par. 18) outputting the triggering signal by the microcontroller for triggering the pyrotechnic separating element; and 
disconnecting the at least one electrical connecting element by the pyrotechnic separating element due to the triggering signal. (Note par. 18)
DRAEXLMAIER does not teach detecting at least three electrical measured values by a detection unit arranged inside the housing, (Note par. 74) which are correlated with a current through the detection unit, wherein the three measured values comprise a measured value of a current strength as a first measured value (Note total current par. 74) and a measured value of a voltage as a second measured value (Note total voltage par. 74) and a measured value of an insulation resistance as a third measured value;(Note insulation monitoring par. 74)
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of DRAEXLMAIER to include the teaching of Lutz et al. because it would give the ability to collect more comprehensive data before initiating a trigger.
Regarding claim 3, DRAEXLMAIER teach wherein the respective electrical signal is received from the at least one external control unit designed as a battery control unit and/or as an airbag control unit. (Note airbag par. 43)
Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over DRAEXLMAIER (DE 102016107707 B3, cited by applicant) in view of  Lutz et al. teach (DE 102009020178 A1, cited by applicant) in view of Uhl (US 20080151454).
DRAEXLMAIER teach the instant invention except:
Regarding claim 2, DRAEXLMAIER does not teach wherein the respective electrical signal is received by the microcontroller at the second interface via a vehicle bus, in particular a CAN bus, and at least one of the measured values and/or the triggering signal is transmitted to the at least one external control unit and/or the separating element.
Uhl teach wherein the respective electrical signal is received by the microcontroller at the second interface via a vehicle bus, (Note signals entering 220, Fig. 2) in particular a CAN bus,(Note par. 56 and Fig. 2) and at least one of the measured values and/or the triggering signal is transmitted to the at least one external control unit and/or the separating element.  (Note claim 6)
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of DRAEXLMAIER to include the teaching of Uhl because it would determine the battery condition, in particular a SOC and SOH condition. (Note Uhl par. 27)
Regarding claim 11, DRAEXLMAIER teach wherein the respective electrical signal is received from the at least one external control unit designed as a battery control unit and/or as an airbag control unit. (Note airbag par. 43)

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over DRAEXLMAIER (DE 102016107707 B3, cited by applicant) in view of  Lutz et al. teach (DE 102009020178 A1, cited by applicant) in view of Jousee et al. (US 20170106825).
DRAEXLMAIER teach the instant invention except:
Regarding claim 5, DRAEXLMAIER does not teach  wherein a limiting value and/or a limiting value characteristic curve is taken into consideration in a configuration of the triggering criterion, wherein the limiting value and/or the limiting value characteristic curve is predetermined by a component and/or a storage unit.
Jousse et al. teach  wherein a limiting value and/or a limiting value characteristic curve is taken into consideration in a configuration of the triggering criterion, wherein the limiting value and/or the limiting value characteristic curve is predetermined by a component and/or a storage unit. (Note abstract, predetermined current threshold). 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of DRAEXLMAIER to include the teaching of Jousse al. because it would allow a current value to be compared to threshold to initiate a trigger.
Regarding claim 13, DRAEXLMAIER does not teach  wherein a limiting value and/or a limiting value characteristic curve is taken into consideration in a configuration of the triggering criterion, wherein the limiting value and/or the limiting value characteristic curve is predetermined by a component and/or a storage unit.
Jousse et al. teach  wherein a limiting value and/or a limiting value characteristic curve is taken into consideration in a configuration of the triggering criterion, wherein the limiting value and/or the limiting value characteristic curve is predetermined by a component and/or a storage unit. (Note abstract, predetermined current threshold). 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of DRAEXLMAIER to include the teaching of Jousse al. because it would allow a current value to be compared to threshold to initiate a trigger.

Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over DRAEXLMAIER (DE 102016107707 B3, cited by applicant) in view of  Lutz et al. teach (DE 102009020178 A1, cited by applicant) in view of Uhl (US 20080151454) in view of in view of Jousee et al. (US 20170106825).

Regarding claim 12, DRAEXLMAIER does not teach  wherein a limiting value and/or a limiting value characteristic curve is taken into consideration in a configuration of the triggering criterion, wherein the limiting value and/or the limiting value characteristic curve is predetermined by a component and/or a storage unit.
Jousse et al. teach  wherein a limiting value and/or a limiting value characteristic curve is taken into consideration in a configuration of the triggering criterion, wherein the limiting value and/or the limiting value characteristic curve is predetermined by a component and/or a storage unit. (Note abstract, predetermined current threshold). 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of DRAEXLMAIER to include the teaching of Jousse al. because it would allow a current value to be compared to threshold to initiate a trigger.



Allowable Subject Matter
Claims 4,5-9,14-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRIUS R PRETLOW whose telephone number is (571)272-3441. The examiner can normally be reached M-F, 5:30-1:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEMETRIUS R PRETLOW/Examiner, Art Unit 2858                                                                                                                                                                                                        /Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858